Citation Nr: 1437544	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus or coronary artery disease (CAD).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include as secondary to diabetes mellitus or coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1972, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

In August 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities.  

In a May 2011 VA peripheral neuropathy examination, the examiner indicated that the physical examination was negative for findings of peripheral neuropathy of the hands or fingers.  Under the heading "problem associated with the diagnosis," the examiner noted peripheral neuropathy of the upper extremities.  The examiner provided a negative opinion as to whether the Veteran's symptoms were secondary to his coronary artery disease.  No opinion was provided with respect to the Veteran's symptoms as secondary to his service-connected diabetes mellitus.  

Following reports of tingling and burning in the hands, the Veteran underwent an EMG of the right upper extremity in October 2012, which showed mild, chronic neurogenic changes at the right C6-7 myotome levels.  Otherwise, the right median, ulnar, and radial nerves were within normal limits.  It does not appear that his left upper extremity was studied.  In a November 2012 VA treatment note, the staff physician indicated that the Veteran's symptoms were consistent with right cervical radiculopathy.  

The Board notes that the Veteran was afforded a VA peripheral nerves examination in November 2012 as part of a general medical VA examination.  During this examination, the Veteran had evidence of mild paresthesias/dysesthesias and mild numbness in the bilateral upper extremities.  Examination of the nerves in the bilateral upper extremities was normal.  The examiner referenced the October 2012 EMG of the right upper extremity, and noted it was within normal limits.  No etiological opinion was provided for the documented mild paresthesias/dysesthesias and mild numbness in the bilateral upper extremities, and their possible relationship to service or a service-connected disability.  

In light of the Veteran's hearing testimony, the inadequate examination, and based on lack of diagnostic testing related to his complaints of the bilateral upper extremities, the Board finds that the case must be remanded for a new, more thorough examination of the Veteran's complaints in the bilateral upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a physical examination to assess the nature and etiology of his claimed tingling and numbness in the bilateral upper extremities.  The examiner should review the Veteran's VA claims folder, including any pertinent evidence contained in Virtual VA/VBMS, and a copy of this Remand; and after a thorough examination (including any pertinent diagnostic testing), should provide opinions, with supporting rationale, as to the following questions:

a)  Is it as likely as not (50 percent or better probability) that the Veteran has a current disability of the bilateral upper extremities related to his military service?

b)  Is it as likely as not (50 percent or better probability) that the Veteran has a current disability of the bilateral upper extremities that was caused at least in part by his service-connected coronary artery disease or diabetes mellitus?

c)  Is it as likely as not that the Veteran has a current disability of the bilateral upper extremities that was aggravated beyond its normal progression by his service-connected coronary artery disease or diabetes mellitus?

The examiner is informed that "aggravation" is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered. 

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the record and adjudicate the Veteran's service connection for a disability of the bilateral upper extremities.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


